Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 25 February 1800
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth

N. Y. Feby. 25th. 1800
Dr. Sir
I have been for a considerable time unavoidably absent from this city. Recently returned, I find several letters from you to which I shall particularly attend as soon as objects more urgent which have accumulated in my absence will permit. My cooperation with you towards the Secretary of War in certain particulars will not be delayed.
With true esteem &c
Major Genl. Pinckney

